DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical device comprising:
a first light guiding member that has a first surface, a second surface, a third surface opposed to the first surface, a fourth surface opposed to the second surface, a fifth surface, and a sixth surface opposed to the fifth surface, and internally includes a first deflecting means; and
a second light guiding member that has a seventh surface, an eighth surface, a ninth surface opposed to the seventh surface, a tenth surface opposed to the eighth surface, an eleventh surface, and a twelfth surface opposed to the eleventh surface, and internally includes a second deflecting means;
wherein the first surface and the third surface are parallel with each other,
wherein the second surface and the fourth surface are parallel with each other and orthogonal to the first surface and the third surface,
wherein the seventh surface and the ninth surface are parallel with an XY plane in an XYZ orthogonal coordinate system,
wherein the eighth surface is separated from the third surface by a gap therebetween,
wherein light that enters from the fifth surface is totally reflected within the first light guiding member, is deflected by the first deflecting means, is emitted from the third surface, enters the eighth surface is totally reflected between the seventh surface and the ninth surface, is deflected by the second deflecting means, and is emitted from the seventh surface, 
wherein the first deflecting means including includes a plurality of first semitransparent layers provided so as to be that are separated from each other and are in parallel with each other, 
wherein α is a first angle formed between a normal to a first semitransparent layer, of the plurality of first semitransparent layers, and an X-axis when the normal to the first semitransparent layer is projected onto an XZ plane, such that a value of α exceeds zero degrees and is less than or equal to 45 degrees, and 
wherein β is a second angle formed between the normal to the first semitransparent layer and the X-axis when the normal to the first semitransparent layer is projected onto the XY plane, such that a value of β exceeds zero degrees and is less than or equal to 65 degrees.
Regarding independent claim 17, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An image display device comprising: 
an image forming device; and 
an optical device; 
the optical device including: 
a first light guiding member that has a first surface, a second surface, a third surface opposed to the first surface, a fourth surface opposed to the second surface, a fifth surface, and a sixth surface opposed to the fifth surface, and internally includes a first deflecting means, and 

wherein the first surface and the third surface are parallel with each other, 
wherein the second surface and the fourth surface are parallel with each other and orthogonal to the first surface and the third surface, 
wherein the seventh surface and the ninth surface are parallel with an XY plane in an XYZ orthogonal coordinate system, 
wherein the eighth surface is separated from the third surface by a gap therebetween, 
wherein light that enters from the fifth surface is totally reflected within the first light guiding member, is deflected by the first deflecting means, is emitted from the third surface, enters the eighth surface is totally reflected between the seventh surface and the ninth surface, is deflected by the second deflecting means, and is emitted from the seventh surface, 
wherein the first deflecting means includes a plurality of first semitransparent layers that are separated from each other and in parallel with each other, 
wherein α is a first angle formed between a normal to a first semitransparent layer, of the plurality of first semitransparent layers, and an X-axis when the normal to the first semitransparent layer is projected onto an XZ plane, such that a value of α exceeds zero degrees and is less than or equal to 45 degrees, and 
wherein β is a second angle formed between the normal to the first semitransparent layer and the X-axis when the normal to the first semitransparent layer is projected onto the XY plane, such that a value of β exceeds zero degrees and is less than or equal to 65 degrees.
Regarding independent claim 19, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:

a frame mounted on a head of an observer; and 
an image display device attached to the frame; 
the image display device includes an image forming device and an optical device; 
the optical device including:
a first light guiding member that has a first surface, a second surface, a third surface opposed to the first surface, a fourth surface opposed to the second surface, a fifth surface, and a sixth surface opposed to the fifth surface, and internally includes a first deflecting means, and
a second light guiding member that has a seventh surface, an eighth surface, a ninth surface opposed to the seventh surface, a tenth surface opposed to the eighth surface, an eleventh surface, and a twelfth surface opposed to the eleventh surface, and internally includes a second deflecting means, 
wherein the first surface and the third surface are parallel with each other,
wherein the second surface and the fourth surface are parallel with each other and orthogonal to the first surface and the third surface,
wherein the seventh surface and the ninth surface are parallel with an XY plane in an XYZ orthogonal coordinate system,
wherein the eighth surface is separated from the third surface by a gap therebetween,
wherein light that enters from the fifth surface is totally reflected within the first light guiding member, is deflected by the first deflecting means, is emitted from the third surface, enters the eighth surface is totally reflected between the seventh surface and the ninth surface, is deflected by the second deflecting means, and is emitted from the seventh surface, 
wherein the first deflecting means includes a plurality of first semitransparent layers that are separated from each other and are in parallel with each other, 
wherein α is a first angle formed between a normal to a first semitransparent layer, of the plurality of first semitransparent layers, and an X-axis when the normal to the first semitransparent layer is projected onto an XZ plane, such that a value of α exceeds zero degrees and is less than or equal to 45 degrees, and 
wherein β is a second angle formed between the normal to the first semitransparent layer and the X-axis when the normal to the first semitransparent layer is projected onto the XY plane, such that a value of β exceeds zero degrees and is less than or equal to 65 degrees.
Claims 2-16, 18, and 20-21 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883